Citation Nr: 1415892	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Des Moines, Iowa.  

In November 2009, the Veteran was afforded a hearing before a Hearing Office at the RO.


FINDINGS OF FACT

1.  The Veteran's current total combined rating for service-connected disabilities is 90 percent, as follows: 50 percent disabling for anxiety disorder NOS (not otherwise specified), depressive disorder NOS, and posttraumatic stress disorder; 30 percent disabling for coronary artery disease, coronary artery bypass grafting; 30 percent disabling for surgical scars of the chest and left leg; 20 percent for diabetes mellitus, type 2; 10 percent disabling for gastroesophageal reflux disease, 10 percent disabling for peripheral neuropathy of the bilateral upper and lower extremities (i.e. four separate 10 percent ratings for each extremity), 10 percent disabling for status post left saphenous vein harvest, 10 percent disabling for deep surgical scars of the chest, and noncompensable ratings (0 percent disabling) for hypertension, erectile dysfunction, and a left shoulder disability. 

2.  The Veteran's service-connected disabilities, taken together, render him unable to obtain and maintain substantially gainful employment.





CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to TDIU.  The Veteran argues that he cannot work at his former occupation as at truck driver, and that he is unable to maintain substantially gainful employment. 

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are to be considered one disability for the purpose of satisfying the 60 percent criterion or the 40 percent criterion.  Id.  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2013). 

GAF scores ranging between 61 to 70 are reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 are reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in the Veteran's reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

While SSA decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992). 

In this case the Veteran's current total combined rating for service-connected disabilities is 90 percent, as follows: 50 percent disabling for anxiety disorder NOS (not otherwise specified), depressive disorder NOS, and posttraumatic stress disorder; 30 percent disabling for coronary artery disease, coronary artery bypass grafting; 30 percent disabling for surgical scars of the chest and left leg; 20 percent for diabetes mellitus, type 2; 10 percent disabling for gastroesophageal reflux disease (GERD), 10 percent disabling for peripheral neuropathy of the bilateral upper and lower extremities (i.e. four separate 10 percent ratings for each extremity), 10 percent disabling for status post left saphenous vein harvest, 10 percent disabling for deep surgical scars of the chest, and noncompensable ratings (0 percent disabling) for hypertension, erectile dysfunction, and a left shoulder disability.

The evidence in this case includes a decision of the Social Security Administration (SSA), dated in July 2008, which shows that the SSA determined that the Veteran was disabled as of December 2007, with a primary diagnosis of valvular heart disorder, steonotic defects, and valvular regurgitation, and a secondary diagnosis of anxiety-related disorder.  

A statement from the Veteran's employer (VA Form 21-4192), received in March 2009, shows that the Veteran's employer stated that the Veteran had worked full-time as a driver since April 2006, and that concessions had been made for "disability for medical reasons."  No reason was provided for his termination/ departure.

A VA general medical examination report, dated in March 2009, notes that the Veteran's coronary artery disease limited him to lifting 25 pounds or less, with no overhead work, no work in extremes of temperatures, and no repetitive stairs.  It notes that there are certain criteria (related to cardiovascular functioning) that a driver has to pass prior to driving a truck, and that it was uncertain whether the Veteran would be able to pass the necessary tests and obtain his DOT (Department of Transportation) cared.  It was further noted that drivers with diabetes mellitus are allowed to drive, but that they must "jump through a lot of hoops to do so," including regular sugar checks before and during the work shift.  The examiner noted that for unclear reasons, the Veteran was not able to return to holding the necessary credentials for driving a truck, but that he would be able to obtain other employment with his activity restrictions.

A VA mental disorders examination report, dated in March 2009, contains a GAF score of 70. 

A report from S.B., M.D., dated in July 2009, notes that he is treating the Veteran for diabetes mellitus type 2, and that he uses oral medications for control of his diabetes symptoms, in addition to four shots of insulin per day.

A report from P.M.F., LISW, states that in September 2009, he had assigned the Veteran a GAF score of 58, that the Veteran currently takes 14 different medications, and that his current GAF score was in the range of 45 to 50.  He stated, "I would predict that any reasonable health care professional would indicate that [the Veteran's] health and psychological status would preclude him from employment indeed: no responsible employer would hire [the Veteran] with this history of problems."  He concluded, "I suffer no hesitation in referring him for serious re-consideration of Individual Unemployability."  

Several VA examination reports, dated in July 2010, show that the Veteran's service-connected disabilities were examined.  These reports show that the Veteran reported that he had retired from his job as a truck driver after undergoing coronary artery bypass surgery in 2007, and that he had started taking insulin about that time.  Several of the Veteran's service-connected disabilities were noted not to have any significant effects on his occupation.  However, the Veteran's service-connected coronary artery disease was noted to cause problems on occupational activities.  Specifically, the VA report states that his chest wall pain would be aggravated by truck driving duties, i.e., pushing and pulling while hooking and unhooking a trailer, securing loads, and prolonged holding onto a steering wheel.  

A PTSD examination report, dated in July 2010, contains a GAF score of 58.  The examiner concluded that he could not determine whether the Veteran's PTSD would prevent him from following a substantially gainful occupation without resort to mere speculation "due to the lack of objective evidence that clearly indicates his unemployability due to his PTSD."  The examiner noted that most of the relevant evidence pertained to his physical disorders.

A VA scar examination report, dated in July 2010, notes that his chest wall condition limits the amount he can lift and carry (25 pounds maximum), with no overhead reaching work or work with arms extended away from his body, and no repetitive lifting or carrying.  His heart condition was noted to limit the amount he can walk and use stairs, with no work with extremes of temperatures, and that he could perform some sedentary job with limited standing and walking less that 20 percent of an 8-hour shift.  The examiner stated, "It will be difficult for him to find a job with these limitations in this day and age and economic times.  He is a prime candidate for vocational rehabilitation."

The Board finds that the evidence warrants the conclusion that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  While the issue is not whether he is able to perform any specific job (see 38 C.F.R. § 4.16(b)), the evidence clearly shows that the Veteran is unable to return to his old position as a truck driver.  Furthermore, the July 2010 VA examiner essentially stated that the Veteran has significant limitations due to his heart disability, and that, "It will be difficult for him to find a job with these limitations in this day and age and economic times.  He is a prime candidate for vocational rehabilitation."  However, a statement from a VA rehabilitation counselor, dated in December 2009, shows that it was concluded that the Veteran's request for vocational rehabilitation was denied.  It was determined that the Veteran was unable to continue driving a truck due to his diabetes and "other related conditions," and that his work history was no longer relevant to his future employment potential "because you can no longer perform the physical demands required of the jobs you performed as a truck driver."  It was stated that, "Your service-connected conditions impair you from doing work that would require repetitive use of your upper and lower extremities and work that would require heavy or repetitive lifting.  According to job performance standards published by the Department of Labor, you can no longer perform work similar to your past work experiences or work for which you have interest, skill, and abilities."  It was further stated, "The physical limitations imposed by your disabilities limit your future employment options to sedentary type of work.  Your educational background is less than what is typically required to qualify for sedentary employment.  It's unlikely educational enhancement would lead to suitable employment because you do not possess any past work experience skills of a sedentary nature."  

In summary, the Veteran's July 2010 VA examiner found that the Veteran has significant limitations due to his heart disability.  See also the March 2009 VA general medical examination report.  The examiner stated that, "It will be difficult for him to find a job with these limitations in this day and age and economic times."  However, she appears to have been under the mistaken impression that he was a candidate for vocational rehabilitation.  In fact, VA's vocational rehabilitation personnel have determined that he is not a candidate for rehabilitation, because he can no longer perform the physical demands required of a truck driver, and he cannot perform the work that would require repetitive use of your upper and lower extremities or any heavy or repetitive lifting.  To the extent that there are indications that the Veteran could physically perform sedentary employment, the Board notes that the VA vocational rehabilitation personnel determined that the Veteran's educational and occupational background prevented sedentary employment.  The Veteran's educational history and his occupational background are relevant considerations in any TDIU analysis.  See 38 C.F.R. § 4.16(b).  Given the foregoing, it appears that the severity of the Veteran's various service-connected disabilities are such that he is unable to secure and follow a substantially gainful occupation.  Based on the record and for the reasons just discussed, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that he cannot secure and follow a substantially gainful occupation due to service-connected disability the remaining criterion for TDIU are met and his appeal must be granted.

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.


ORDER

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


